                                  WEIL, GOTSHAL & MANGES LLP
                              1   Stephen Karotkin (pro hac vice)
                                  (stephen.karotkin@weil.com)
                              2   Ray C. Schrock, P.C.
                                  (ray.schrock@weil.com) (pro hac vice)
                              3   Jessica Liou (pro hac vice)
                                  (jessica.liou@weil.com)
                              4   Matthew Goren (pro hac vice)
                                  (matthew.goren@weil.com)
                              5   767 Fifth Avenue
                                  New York, NY 10153-0119
                              6   Tel: 212 310 8000
                                  Fax: 212 310 8007
                              7
                                  KELLER & BENVENUTTI LLP
                              8   Tobias S. Keller (#151445)
                                  (tkeller@kellerbenvenutti.com)
                              9   Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             10   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             11   Tel: 415 496 6723
                                  Fax: 650 636 9251
                             12
Weil, Gotshal & Manges LLP




                                  Proposed Attorneys for Debtors
 New York, NY 10153-0119




                             13   and Debtors in Possession
      767 Fifth Avenue




                             14
                                                              UNITED STATES BANKRUPTCY COURT
                             15
                                                              NORTHERN DISTRICT OF CALIFORNIA
                             16
                                                                      SAN FRANCISCO DIVISION
                             17
                                                                                     Bankruptcy Case
                             18      In re:                                          No. 19 -30088 (DM)
                                                                                     Chapter 11
                             19      PG&E CORPORATION,                               (Lead Case)
                                                                                     (Jointly Administered)
                             20               - and -
                                                                                     DECLARATION OF STEVE COLEMAN IN
                             21      PACIFIC GAS AND ELECTRIC                        SUPPORT OF MOTION OF DEBTORS
                                     COMPANY,                                        PURSUANT TO 11 U.S.C. § 365(a), FED. R.
                             22                                                      BANKR. P. 6006, AND B.L.R. 6006-1
                                                                   Debtors.          APPROVING THE UTILITY’S
                             23                                                      ASSUMPTION OF CERTAIN
                                      Affects PG&E Corporation                      AGREEMENTS WITH QUANTA ENERGY
                             24       Affects Pacific Gas and Electric              SERVICES, LLC.
                                     Company
                             25       Affects both Debtors                          Date: April 24, 2019
                                                                                     Time: 9:30 a.m. (Pacific Time)
                             26      * All papers shall be filed in the Lead Case,   Place: United States Bankruptcy Court
                                     No. 19-30088 (DM).                                     Courtroom 17, 16th Floor
                             27                                                             San Francisco, CA 94102
                             28

                              Case: 19-30088        Doc# 1219    Filed: 04/03/19     Entered: 04/03/19 21:09:58     Page 1 of
                                                                              6
                              1           I, Steve Coleman, pursuant to section 1746 of title 28 of the United States Code, hereby declare

                              2   under penalty of perjury that the following is true and correct to the best of my knowledge, information,

                              3   and belief:

                              4           I am Senior Director of Sourcing at Pacific Gas and Electric Company (the “Utility” and, together

                              5   with PG&E Corporation, the “Debtors”). I joined the Utility in 1984 and held successive leadership

                              6   positions in supply chain roles before becoming a Director of Corporate Real Estate. In 2007, I

                              7   transitioned back to supply chain and sourcing roles and, in 2014, I was promoted to my current position.

                              8   I currently lead Electronic Supply Chain and Sourcing Operations. I hold a bachelor’s degree in labor

                              9   studies from San Francisco State University and a master’s degree in business administration and

                             10   management from John F. Kennedy University.

                             11           I am knowledgeable and familiar with the Utility’s day-to-day operations and, specifically, the

                             12   sourcing of materials and services for the Utility’s electric distribution, transmission, and generation,
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   including the Utility’s relationship and contracts with Quanta Energy Services, LLC and its affiliated
      767 Fifth Avenue




                             14   companies (collectively, the “Quanta Companies”). I am authorized to submit this Declaration on

                             15   behalf of the Debtors. The facts set forth in this Declaration are based upon my personal knowledge,

                             16   my review of relevant documents, and information provided to me by the Debtors’ other employees or

                             17   the Debtors’ legal, restructuring, and financial advisors. If called upon to testify, I would testify to the

                             18   facts set forth in this Declaration.

                             19           This Declaration is submitted in support of the Motion of Debtors Pursuant to 11 U.S.C. § 365(a),

                             20   Fed. R. Bankr. P. 6006, and B.L.R. 6006-1 Approving the Utility’s Assumption of Certain Agreements

                             21   with Quanta Energy Services, LLC (the “Motion”), filed concurrently herewith.1

                             22           The Utility contracted with the Quanta Companies in November of 2018 to provide labor and

                             23   equipment in support of the Utility’s Wildfire Safety Program. As part of the Wildfire Safety Program,

                             24   the Utility is performing accelerated safety inspections of electrical infrastructure in high fire-threat areas

                             25   with the intention of further reducing the threat of wildfires, which, as I understand it, is consistent with

                             26   certain legislative and judicial directives. This process involves a comprehensive inspection of electric

                             27
                                  1
                                    Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such terms
                             28   in the Motion.
                              Case: 19-30088       Doc# 1219       Filed: 04/03/19      2
                                                                                        Entered: 04/03/19 21:09:58         Page 2 of
                                                                                6
                              1   towers and poles in high fire-threat areas, which requires, among other things, ground inspection of

                              2   electric poles, climbing inspections of transmission towers, and aerial inspections using helicopters, and,

                              3   in some cases, drones to further enhance and complement visual inspections. In order to complete these

                              4   inspections prior to the 2019 wildfire season, the Utility requires a large-scale skilled labor force,

                              5   including qualified electrical workers, and specialty equipment, which cannot be resourced internally.

                              6   It is my understanding that the Utility reached out to multiple strategic transmission contractors to

                              7   determine which companies could perform this work on the requisite timeline and the Quanta Companies

                              8   were the only ones able to mobilize the workforce required at the pace necessary. Additionally, it is my

                              9   understanding that the Quanta Companies have an outstanding safety performance record, as well as a

                             10   good working relationship with the Utility’s IBEW partner, Local 1245, which were additional benefits.

                             11          The Utility has a number of outstanding contracts with the Quanta Companies, with a total of

                             12   approximately $158.2 million in aggregate outstanding prepetition amounts owed, as of the Petition
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Date. Two of these contracts, the Transmission Inspection Agreement (the “TIA”) and the Cross Cut
      767 Fifth Avenue




                             14   Agreement (the “CCA” and, together with the TIA, the “Quanta Contracts”), are of immediate

                             15   consequence to the Utility’s transmission systems and the work being conducted in connection with the

                             16   Wildfire Safety Program. I believe that the work performed pursuant the Quanta Contracts is necessary

                             17   to ensure the safe operation of the Utility’s gas and electric systems and to continue to implement the

                             18   Wildfire Safety Program, an effort that is consistent with judicial and legislative directives. These

                             19   matters are fundamental to the continued ability of the Utility to operate its business in a safe and reliable

                             20   manner, which, in turn, is fundamental to its ability to successfully reorganize. Therefore, the Utility

                             21   seeks to assume the Quanta Contracts.

                             22          A.      The Transmission Inspection Agreement

                             23                  The Utility entered into the TIA with the Quanta Companies in December 2018 to provide

                             24   labor and services for the electric transmission system component of the Wildfire Safety Program. This

                             25   component of the program covers both the inspection and repair of approximately 50,000 electric

                             26   transmission structures – roughly 35,000 poles and 15,000 lattice towers – and repair work, as directed

                             27   by the Debtors. The data from the inspections is gathered by the Quanta Companies and analyzed by

                             28   the Utility to prioritize repairs based on urgency and risk.

                              Case: 19-30088       Doc# 1219       Filed: 04/03/19     3
                                                                                       Entered: 04/03/19 21:09:58         Page 3 of
                                                                                6
                              1          I understand that the current scope of work under the TIA for the transmission system inspection

                              2   does not authorize work beyond (i) $200 million in invoices or (ii) June 30, 2019. Pursuant to the TIA,

                              3   the Debtors and the Quanta Companies ramped up their efforts over the 2018 holiday season and through

                              4   January 2019, in order to make necessary repairs prior to the 2019 wildfire season. As a result of these

                              5   efforts, the maximum value limit under the current scope of work for the TIA has been reached and, as

                              6   of the Petition Date, it is my understanding that the Utility owed $64.4 million for unpaid and outstanding

                              7   prepetition amounts under the TIA. At the Utility’s request, the Quanta Companies have continued to

                              8   perform under the TIA and are working to complete the inspections.

                              9          In addition to the work currently contemplated under the TIA, the Utility desires to expand the

                             10   the Quanta Companies’ scope of work under the TIA to cover, among other things, the inspection of the

                             11   Utility’s substations — another crucial component of the Utility’s fire safety efforts. The requested

                             12   expansion would increase the contract value an additional $200 million, with the potential for additional
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   increases in the future.
      767 Fifth Avenue




                             14          B.      The Cross Cut Agreement

                             15          The CCA consists of both a Master Service Agreement (the “MSA”) that provides the general

                             16   terms for the Quanta Companies’ work and a series of Contract Work Authorizations (“CWAs”) that

                             17   contain the scope and specific terms for each project governed by the MSA. The CCA is set to expire

                             18   March 31, 2021. It is my understanding that, as of the Petition Date, the Utility owed approximately

                             19   $51.7 million for unpaid and outstanding prepetition amounts under the CCA.

                             20          The CCA is critically important for the implementation of the Utility’s programs that require

                             21   large crews of trained electrical workers, such as the Wildfire Safety Program. The CCA is an

                             22   “Enterprise-Wide” contract that allows the Quanta Companies to call upon the full network of Quanta

                             23   Companies through additional CWAs under the CCA to perform crucial work for the Utility without the

                             24   typical delay involved in dealing with multiple vendors. It is my understanding that, to date, the Quanta

                             25   Companies have worked on specific projects under the CCA regarding the safety and integrity of the

                             26   Utility’s electric and gas systems, including, without limitation, electric transmission inspection and

                             27   repair, electric distribution engineering, underground cable replacement, gas distribution inspection and

                             28

                              Case: 19-30088       Doc# 1219      Filed: 04/03/19     4
                                                                                      Entered: 04/03/19 21:09:58        Page 4 of
                                                                               6
                              1   repair, high pressure regulator replacement, safety training and compliance, inspection services, and

                              2   repair services.

                              3          C.      Limitation of Liability Provisions

                              4          It is my understanding that both the TIA and CCA include provisions that limit the Quanta

                              5   Companies’ potential liability for work performed under the Quanta Contracts. It has been explained to

                              6   me that, under the TIA, the Quanta companies are required to cover the first $200 million of claims

                              7   related to their work.     For claims above this amount, the Quanta Companies have a right to

                              8   indemnification from the Utility. Similarly, the Quanta Companies’ liability is capped under the CCA

                              9   at the greater of $10 million, or 200% of the value of the CWA issued by the Utility for the work at issue.

                             10   It is my understanding that the Quanta Companies would not have been willing to enter into either the

                             11   TIA or the CCA, nor to perform the work needed for the safety and integrity and the Utility’s

                             12   infrastructure systems, without these critical limitation of liability provisions. I further understand that,
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   in order to expand the scope of their work under the TIA and continue work under the CCA, the Quanta
      767 Fifth Avenue




                             14   Companies have indicated that they need the legal certainty that the terms of the Quanta Contracts,

                             15   including the limitation of liability provisions, will be fully enforceable through assumption.

                             16          As stated above, the Utility seeks to assume the Quanta Contracts to ensure the safe operation of

                             17   their gas and electric systems, to comply with applicable governmental regulations and requirements,

                             18   and to continue to implement the Wildfire Safety Program. These matters are fundamental the Utility’s

                             19   ability to operate its business in a safe and reliable manner, which, in turn, is fundamental to its ability

                             20   to successfully reorganize. Further, I believe that the Quanta Companies are one of a few companies, if

                             21   not the only, with the capacity and resources to invest in, mobilize, and deploy the magnitude of skilled

                             22   craft labor, professionals, and specialty equipment the Utility requires to implement the Wildfire Safety

                             23   Program, especially on an accelerated basis. Additionally, I believe that the Quanta Companies have

                             24   acquired an understanding of and familiarity with the Utility’s operations that make them difficult to

                             25   replace. All of these considerations weighed in to the Utility’s business judgement decision to assume

                             26   the Quanta Contracts.

                             27

                             28

                              Case: 19-30088         Doc# 1219    Filed: 04/03/19      5
                                                                                       Entered: 04/03/19 21:09:58         Page 5 of
                                                                               6
                              1          Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury, that the foregoing is true

                              2   and correct.

                              3   Dated: April 3, 2019
                                                                              Respectfully submitted,
                              4

                              5                                               By: /s/ Steve Coleman
                                                                                  Steve Coleman
                              6

                              7

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088     Doc# 1219      Filed: 04/03/19     6
                                                                                    Entered: 04/03/19 21:09:58       Page 6 of
                                                                             6
